Luke, J.
1. A justice of the peace has the power to amend a judgment rendered by himself, where the amendment is in a mere matter of form; and this may be done at a term of court subsequent to the trial term. N., C. & St. L. Ry. v. Brown, 3 Ga. App. 561 (3), 565 (60 S. E. 319); Elliott v. Wilkes, 16 Ga. App. 466 (85 S. E. 679); Bell v. Bowdoin, 109 Ga. 209 (34 S. E. 339); Rucker v. Williams, 129 Ga. 828 (60 S. E. 155).
2. The amendment to the judgment by the justice of the peace in the instant ease was as to a matter of form, and the court did not err in overruling the certiorari.

Judgment affirmed.


Wade, G. J., and George, J., concur.